DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on July 20, 2022 has been entered. Claims 1-8, 10-12, 14 and 16-23 are pending in this application.

Allowable Subject Matter
Claims 1-8, 10-12, 14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Ye et al. [US 20050076322 A1] teaches a plurality of accelerator subsystems, wherein each accelerator subsystem includes a plurality of programmable integrated circuits configured to process the pixel data in parallel. In addition, each accelerator subsystem is connected to an associated microprocessor to calculate a portion of an aerial image of the lithographic design using the corresponding portion of the pixel-based bitmap representation of the lithographic design (Para 28). 
	The prior art to Liu [US 20110099526 A1] teaches an analysis is performed on the full set of clips, and those clips having the highest sensitivity to certain process parameters according to an original model of the process are selected as the subset of patterns for SMO (Para 77).
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically, the method comprising steps of computationally analyzing a design layout of a pattern, the pattern defining features to be applied to a substrate with a patterning process, to identify a subset of features from among the features, each feature of the subset having an increased sensitivity to variation in one or more process characteristics of the patterning process than other features of the pattern; obtaining a set of inspection locations corresponding to the subset of the features; obtaining inspection results, from the inspection locations, of the one or more substrates optically or physically patterned under variations of one or more process characteristics of the patterning process; and determining, based on the inspection results, whether at least some of the subset of features yielded one or more unacceptable patterned structures on the one or more substrates at corresponding one or more inspection locations, as required by claim 1.
	With regard to claim 11, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically the method comprising steps of computationally determining a feature from among a plurality of features of a design layout of a pattern to be applied to a substrate with a patterning process, based on a displacement between the feature and another feature due to variation of one or more process characteristics of the patterning process; obtaining an inspection location for the pattern, the inspection location corresponding to the feature of the pattern; obtaining inspection results, from the inspection location, of one or more substrates optically or physically patterned under variations of one or more process characteristics of the patterning process; and determining, based on the inspection results, whether the feature yielded an unacceptable patterned structure on the one or more substrates at the corresponding inspection location, as required by claim 11.
	With regard to claim 17, the prior art of record does not anticipate nor render obvious to one skilled in the art a computer product comprising a non-transitory machine- readable medium comprising instructions therein, the instructions, upon execution by a data processing system, configured to cause the data processing system to at least: computationally determine a feature from among a plurality of features of a design layout of a pattern to be applied to a substrate with a patterning process, based on a displacement between the feature and another feature due to variation of one or more process characteristics of the patterning process; obtain an inspection location for the pattern, the inspection location corresponding to the feature of the pattern; obtain inspection results, from the inspection location, of one or more substrates optically or physically patterned under variations of one or more process characteristics of the patterning process; and determine, based on the inspection results, whether the feature yielded an unacceptable patterned structure on the one or more substrates at the corresponding inspection location, as required by claim 17.
	With regard to claim 19, the prior art of record does not anticipate nor render obvious to one skilled in the art A computer product comprising a non-transitory machine- readable medium comprising instructions therein, the instructions, upon execution by a data processing system, configured to cause the data processing system to at least: computationally analyze a design layout of a pattern, the pattern defining features to be applied to a substrate with a patterning process, to identify a subset of features from among the features, each feature of the subset having an increased sensitivity to variation in one or more process characteristics of the patterning process than other features of the pattern; obtain a set of inspection locations corresponding to the subset of the features; obtain inspection results, from the inspection locations, of one or more substrates optically or physically patterned under varying process characteristics of the patterning process; and determine, based on the inspection results, whether at least some of the subset of features yielded unacceptable patterned structures on the one or more substrates at corresponding one or more inspection locations, as required by claim 19.
	Claims 2-8, 10, 12, 14, 16, 18 and 20-23 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882